                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DMSION
                                  No. 4:19-CV-157-D

DUONSHARPE,                                   )
                                              )
                              Plaintiff,      )
                                              )
                    v.                        )
                                              )                 ORDER
WINTERVILLE POLICE DEPARTMENT,                )
Officer WILLIAM BLAKE ELLIS,                  )
in his official capacity, and Officer MYLES   )
PARK.ER HELMS IV, both individually and       )
in his official capacity,                     )
                                              )
                              Defendants.     )


       The court will hold oral argument on the pending motion to dismiss on Friday, August 14,

2020, at 2:00 p.m. in courtroom one, in the Terry Sanford Federal Building, 310 New Bern Avenue,

Raleigh, North Carolina.

       SO ORDERED. This'" ( () day of August 2020.



                                                     JSC.DEVERID
                                                     United States District Judge




           Case 4:19-cv-00157-D Document 31 Filed 08/10/20 Page 1 of 1
